Opinion issued January 21, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00629-CV
                            ———————————
                  IN THE INTEREST OF J.M.R., A MINOR



                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-03432J


                          MEMORANDUM OPINION

      Appellant, Gregory Phillips, Jr., filed a motion to dismiss the present appeal.

No other party has filed a notice of appeal, and no opinion has issued. See TEX. R.

APP. P. 42.1(a)(1), (c). Although the motion does not include a certificate of

conference, more than ten days have passed since its filing, and no party filed an

opposition. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. TEX. R. APP. P.

42.1(a)(1), 43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




                                        2